NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4458-17T4

U.S. BANK NATIONAL
ASSOCIATION, as Indenture
Trustee on Behalf of and with
Respect to Ajax Mortgage
Loan Trust 2016-C,
Mortgage-Backed
Notes, Series 2016-C,

         Plaintiff-Respondent,

v.

GUADALUPE
BERNARDEZ-HICKS,
a/k/a GUADALUPE B. HICKS,
her heirs, devisees, and personal
representatives and his/her,
their, or any of their successors
in right, title and interest,
BERNARD E. HICKS, her
husband, his heirs, devisees,
and personal representatives and
his/her, their, or any of their
successors in right, title
and interest, and BONNIE L.
ARUNHAMMER,

     Defendants-Appellants.
________________________________
            Telephonically argued June 3, 2020 –
            Decided July 15, 2020

            Before Judges Koblitz, Whipple and Mawla.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No. F-
            038588-14.

            Michael Roland Curran argued the cause for appellant.

            Michael D. Mezzacca, Bourne, Noll, & Kenyon, and
            Jeanette J. O'Donnell, Powers Kirn, LLC, argued the
            cause for respondent (Bourne, Noll, & Kenyon, and
            Powers Kirn, LLC, attorneys; Michael D. Mezzacca,
            of counsel and on the brief; Jeanette J. O'Donnell, on
            the brief).

PER CURIAM

      Defendants Guadalupe Bernardez-Hicks (G. Hicks) and Bernard E. Hicks

(B. Hicks) appeal from a September 1, 2017 foreclosure judgment entered in

favor of plaintiff U.S. Bank National Association as Indenture Trustee on behalf

of and with respect to Ajax Mortgage Loan Trust 2016-C, Mortgage-Backed

Notes, Series 2016-C (U.S. Bank).1 Defendants' arguments center on allegations



1
   In their amended notice of appeal, defendants specified that they were
appealing from six orders entered by three judges, in addition to the judgment
of foreclosure. In their brief, they discuss four orders, granting summary and
final judgment and denying reconsideration, which we consider in this opinion.
Any issues with other orders not briefed are deemed waived. Sklodowsky v.
Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011).
                                                                       A-4458-17T4
                                       2
of forgery of the mortgage and defective assignments. The trial court found that

defendants failed to prove the signature of B. Hicks on the mortgage was forged

and failed to establish a genuine issue of material fact regarding plaintiff's prima

facie right to foreclose. We affirm.

                                         I.

      This matter, as many foreclosures, has a complicated procedural history.2

We relate the most significant parts. On July 27, 1994, defendants purchased a

residence in Bloomfield as a married couple. Defendants filed for Chapter 7

bankruptcy in March 2000 with the United States Bankruptcy Court, which was

terminated in December 2000. The parties divorced in October 2000.

      On November 6, 2006, according to plaintiff's documents, G. Hicks

executed a note in favor of Gateway Funding Diversified Mortgage Services

L.P. DBA Ivy Mortgage (Gateway Funding) in the amount of $226,751. On that

same day, both defendants executed a mortgage on the Bloomfield property, in

favor of Mortgage Electronic Registration Systems, Inc. (MERS) as nominee for

Gateway Funding, which was recorded on November 29, 2006.




2
  We have considered only documents available to the trial court as set forth
in our September 20, 2019 order.
                                                                           A-4458-17T4
                                         3
      Prior to the filing of the foreclosure complaint, MERS, as nominee for

Gateway Funding, assigned the note and mortgage on September 26, 2011, to

Bank of America, N.A., successor by merger to BAC Home Loans Servicing,

LP f/k/a Countrywide Home Loans Servicing, LP, (Bank of America), which

was recorded on October 20, 2011. Bank of America assigned the note and

mortgage on February 7, 2014, to the Secretary of Housing and Urban

Development (HUD), which was recorded on May 9, 2014. HUD subsequently

assigned the note and mortgage to Bayview Loan Servicing, LLC (Bayview),

the original plaintiff, which was recorded on June 17, 2014.

      G. Hicks defaulted on the $1377.77 monthly payment due August 1, 2010.

Defendants claim, without documentary evidence, to have sent further payments

totaling $8000, but the checks were "lost" by Bank of America. Plaintiff mailed

G. Hicks a notice of intent to foreclose dated April 18, 2014.

      After the foreclosure complaint was filed on September 16, 2014,

Bayview assigned the note and mortgage to Bayview Dispositions, IIIa LLC,

which was recorded on December 3, 2014. Bayview Dispositions then assigned

the note and mortgage to Great Ajax Operating Partnership L.P. (Great Ajax),

which was also recorded on December 3, 2014. Shortly thereafter, Great Ajax

assigned the note and mortgage to U.S. Bank National Association, as Indenture


                                                                       A-4458-17T4
                                       4
Trustee on behalf of and with respect to Ajax Mortgage Loan Trust 2014-B,

Mortgaged-Backed Notes, Series 2014-B, (U.S. Bank N.A., as Trustee Series

2014-B), which was recorded on December 9, 2014. U.S. Bank N.A., as Trustee

Series 2014-B, assigned its interest in the note and mortgage to plaintiff U.S.

Bank, by assignment dated November 14, 2016 and recorded in Essex County

on November 29, 2016.

      On September 16, 2014, Bayview filed a foreclosure complaint against

defendants. On February 19, 2015, the court denied defendants' motion to

dismiss and ordered counsel to accept service for B. Hicks, and denied

Bayview's cross-motion for order to substitute plaintiff without prejudice.

      Defendants' motion for reconsideration was denied on June 11, 2015. On

March 4, 2016, Bayview filed a motion to substitute plaintiff and motion for

summary judgment with attached certifications and exhibits from Nicole

Whitmer, Linda Percoco, Michael D. Mezzacca, and Rebecca Giudici.

Defendants filed a cross motion for summary judgment, partial summary

judgment and various forms of relief.       On May 5, 2016, Bayview filed

supplemental certifications and exhibits from Naomi Hernandez, Paige Bellino,

and Mezzacca.




                                                                        A-4458-17T4
                                       5
      The court issued an order and written opinion on June 27, 2016, granting

Bayview's motion for summary judgment, denying defendants' cross-motion,

and granting substitution of Bayview with U.S. Bank N.A., as Trustee Series

2014-B. Defendants filed an unsuccessful motion for reconsideration.

      On January 19, 2017, the court entered an order substituting U.S. Bank

N.A., as Trustee Series 2014-B with current plaintiff U.S. Bank. Defendants

filed other unsuccessful motions in January and February 2017.        The final

judgment and writ of execution were entered on September 1, 2017.

      A stay of the sheriff sale was granted five times.      Defendants' final

application for a stay was denied on June 4, 2018, and they subsequently

unsuccessfully sought to set aside the sheriff's sale.

                                        II.

      We review a trial court's decision to grant or deny a motion to dismiss de

novo. Smith v. Datla, 451 N.J. Super. 82, 88 (App. Div. 2017). We review a

grant of summary judgment applying the same standard used by the trial

court. Steinberg v. Sahara Sam's Oasis, LLC, 226 N.J. 344, 366 (2016).

"Summary judgment is appropriate where the evidence fails to show a genuine

issue as to any material fact challenged and the moving party is entitled to

judgment as a matter of law." Allstate Ins. Co. v. Fisher, 408 N.J. Super. 289,


                                                                       A-4458-17T4
                                         6
299 (App. Div. 2009). In reviewing summary judgment motions, we "view the

'evidential materials . . . in the light most favorable to the non-moving party.'"

Cortez v. Gindhart, 435 N.J. Super. 589, 605 (App. Div. 2014) (quoting Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995)). However, "an adverse

party may not rest upon the mere allegations or denials of the pleading . . . [to

show] that there is a genuine issue for trial." R. 4:46-5(a).

      A trial judge's evidentiary decisions made in the context of a summary

judgment application are reviewed under the abuse of discretion standard.

Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 383-84 (2010).

"A certification will support the grant of summary judgment only if the material

facts alleged therein are based, as required by Rule 1:6-6, on 'personal

knowledge.'" Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 599 (App.

Div. 2011).

      "As a general proposition, a party seeking to foreclose a mortgage must

own or control the underlying debt" in order to have "standing to proceed with

the foreclosure action." Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super.

214, 222 (App. Div. 2011) (quoting Ford, 418 N.J. Super. at 597). However,

"either possession of the note or an assignment of the mortgage that predated




                                                                         A-4458-17T4
                                        7
the original complaint confer[s] standing." Deutsche Bank Tr. Co. Americas v.

Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012).

                                         III.

      Defendants argue that plaintiff should have been denied relief due to: "(a)

a forged mortgage; (b) an invalid set of assignments (2011-2014); (c) non-

possession of the note; (d) conflicts in the transfers; and (e) false certifications."

      The trial court made the following finding on the record:

             I don't find any basis under Rule 4:6-2 or otherwise to
             dismiss the complaint. . . .

                    Plaintiff's complaint in short alleges a cause of
             action for foreclosure sufficient to survive this motion
             to dismiss. It sets forth the information required by
             Rule 4:64-1B. It alleges facts that if proven will
             establish plaintiff's prima facie right to foreclose that a
             note and mortgage were executed. That there was a
             default under the terms of the loan. That plaintiff has
             possession of the note and assignment of mortgage and
             that notice requirements of the Fair Foreclosure Act
             have been complied with. This is enough under
             [Printing Mart-Morristown v. Sharp Electronics Corp.,
             116 N.J. 739, 746 (1989)].

             Now, assuming for purposes of this motion only that
             [B. Hick's] signature on the mortgage and perhaps
             various other documents was forged this would not
             render the note and mortgage void as they pertain to [G.
             Hicks]. She admits executing both documents. The
             defendants apparently became tenants in common after
             their divorce and what we can tell through counsel they
             remain such. A tenant in common does have the right

                                                                             A-4458-17T4
                                          8
            to encumber his or her interests and even transfer same
            without consent. But, of course we . . . realize that
            when a mortgage loan is made a lender [wants] to
            assure itself that it has . . . a lien that is good with
            respect to the entire property[. T]he validity of the loan
            documents cannot be adjudicated today. I cannot do
            that as a matter of law and therefore, there is no way I
            would dismiss the complaint. These are obviously
            hotly contested facts. If . . . there was a forgery, yes the
            instrument is void ab initio. But . . . it is no more than
            a defense at this point. And it will have to be
            demonstrated.

The motion court properly found that plaintiff's complaint was sufficient to

establish a prima facie case although a number of factual contentions were in

dispute.

      Defendants argue that the January 26, 2015 certification of co-counsel

Michael Mezzacca was defective because it was not certified "under penalties

of perjury" or "with normal language in a New Jersey certification." In addition

to the certification, defendants also argue that the complaint was defective

because it was "written in a style that no pro se party could comprehend," it did

not contain the value or amount of the debt involved, and was not in compliance

with the requirements of Rule 4:64-1(b)(10) detailing the contents of mortgage

foreclosure complaint.




                                                                           A-4458-17T4
                                         9
      Defendants claim that there is "one key assignment" allegation in the

complaint that is invalid on its face: the September 26, 2011 assignment. The

complaint states:

            4. The Plaintiff is the holder of the obligation, and the
            mortgage referred to in paragraph 2 above was assigned
            as follows:

            4-a. [MERS] as nominee for [Gateway Funding]
            assigned its mortgage to [Bank of America] by
            assignment recorded on October 20, 2011 in
            Assignment Book 12332 at page 5996 in the aforesaid
            office.

The assignment of mortgage dated September 26, 2011, states:

            For [v]alue [r]eceived, the undersigned holder of a
            [m]ortgage (herein "Assignor") whose address is 3300
            S.W. 34TH AVENUE, SUITE 101 OCALA, FL 34474
            does hereby grant, sell, assign, transfer and convey unto
            [BANK OF AMERICA], whose address is 400
            NATIONAL WAY, SIMI VALLEY, CA 93065 all
            beneficial interest under that certain [m]ortgage
            described below together with the [n]ote(s) and
            obligations therein described and the money due and to
            become due thereon with interest and all rights accrued
            or to accrue under said [m]ortgage.

MERS is listed as the undersigned and Gateway Funding is listed as the original

lender.

      Defendants argue that the original assignment neither states that "[Bank

of America], etc. is the assignee," nor that "MERS is assigning 'solely as


                                                                        A-4458-17T4
                                      10
nominee' of Gateway, which is fatal to the legal effect of the assignment, making

the complaint allegation and all else false." They assert that the September 2011

assignment should have been signed by a MERS "officer" on behalf of " [MERS]

solely as nominee for [Gateway Funding]" instead of having MERS alone as the

assignor. Defendants argue that while the court acknowledged this defect and

advised that it should be corrected, the court only denied the motion to substitute

without prejudice instead of dismissing the case.

      The court properly found, as it did during the initial denial of defendants'

motion to dismiss, that issues of fact regarding standing, fraud and forgery

claims needed to be explored in discovery. The court stated:

                   Plaintiff is not required to conclusively prove it
            has standing when filing the complaint or on a motion
            to dismiss for failure to state a claim. All that is
            required is that the facts alleged in the complaint, the
            validity, execution and delivery of the documents, the
            default and the right to foreclose. The complaint here
            included all of the necessary elements for a foreclosure
            complaint as set forth in Rule 4:64-1(b)(1) [to] (13). It
            complied with the court rule. A court should accept all
            factual assertions made in the complaint as true and
            give every reasonable inference to the complainant.
            According to Smith v. SBC Communications, 178 N.J.
            265, 268 (2004).

                  I mean in short there really is no basis to
            reconsider or to dismiss a complaint even if there is a
            legitimate issue about fraud and/or forgery, or whether
            there is a legitimate issue about standing. That is

                                                                          A-4458-17T4
                                       11
            properly dealt with once an answer has been filed.
            Discovery is undertaken as part of case management
            and a motion for summary judgement is made. That's
            the first time the court really gets a chance to vet those
            issues. . . . There's no new evidence sufficient to require
            reconsideration and there's nothing further for the
            [c]ourt to reexamine from the last time.

The court did not abuse its discretion in denying defendants' motion for

dismissal, nor in denying reconsideration.

                                       IV.

      Defendants argue that plaintiff's March 4, 2016 motion for summary

judgment was defective because the material presented was "almost wholly

concerned with the irrelevant child support obligations of [B. Hicks], failed to

adequately cite the record and had blank spaces left to fill in, in the form of the

identity of who was going to be certifying certain evidence," and failed to meet

Rule 4:46-2(a) and (b). They assert that plaintiff did not submit any "real facts"

and the court was "entirely dismissive of the importance of this defect and made

an inaccurate assessment."

      Defendants argue that the court first erred by accepting an August 27,

2015 certification, which failed to satisfy Rule 4:64-2(c), from a witness in

Oregon on March 4, 2016, and then subsequently erred by permitting plaintiff

to submit an undated certification by another witness on May 3, 2016, to replace


                                                                          A-4458-17T4
                                       12
the previous certification.    They argue that, other than these "hearsay

certifications," there was "no evidence that non-appearing Gregory Funding

serviced the loan."

      Defendants assert that on three court dates, November 10, 2014, January

27, 2015, and March 4, 2016, the "affiants" were alleged as employees for

Gregory Funding, appearing for U.S. Bank, although Bayview was still the

alleged party and substitution had not occurred yet. Defendants argue that the

"use of an agent for a non-substituted party was void."

      The court made the following finding with regard to the certifications:

            Both of these certifications comply with [Rule] 1:6-6
            and the business records exception to hearsay.
            However, for purposes of this motion, the [c]ourt will
            rely on the Hernandez [c]ertification because it is
            "sworn to not more than 90 days prior to its presentation
            to the court" in accordance with [Rule] 4:64-2(c). The
            Hernandez [c]ertification clearly provides competent
            evidence in support of [p]laintiff[']s summary judgment
            motion. Hernandez certifies that she is a [l]itigation
            [s]pecialist for Gregory Funding and that Gregory
            Funding is U.S. Bank's servicer with access to the loan
            files and records of U.S. Bank. . . . Hernandez further
            certifies that Gregory Funding, on behalf of U.S. Bank,
            keeps and maintains its loan files and records during the
            regular course of its business. . . . In addition,
            Hernandez, in compliance with [Rule] 1:6-6, certifies
            that she has personally reviewed the records in this case
            and has personal knowledge of the relevant facts based
            on her review of U.S. Bank's business records. . . .
            Hernandez further explains that Gregory Funding's

                                                                        A-4458-17T4
                                      13
            records were integrated with the prior servicer (and
            original [p]laintiff), Bayview Loan Servicing, and thus
            she has access to Bayview's records as well.
            Accordingly, the [c]ourt finds that the Hernandez
            [c]ertification complies with the requirements of [Rule]
            1:6-6, and satisfies the business records exception.

      Defendants dispute the accuracy of the following statement from the

court's written opinion: "Accordingly, [d]efendants have produced no original

signature exemplars that predate this controversy, or other documents which

were signed by [B. Hicks] in connection with this loan or other loans, from

which this [c]ourt would have the ability to make a finding of fact."

      After analyzing the evidence brought forth by defendants, the court

determined that defendants "failed to produce any evidence during discovery to

support their claim that [B. Hicks'] signature was forged." The court pointed

out that when plaintiff requested signature exemplars from B. Hicks, he did not

provide a sample and instead, referred plaintiff to a signature at the end of

defendants' response to interrogatories and in photocopies on other documents.

Citing N.J.S.A. 2A:82-1, the court found that B. Hicks' signature on the

interrogatories or on a photocopy form would be inadmissible because they were

not "original signature exemplars that predate[d] this controversy." As a result,

the court concluded that defendants failed to provide the "requisite proofs to

establish a forgery."

                                                                        A-4458-17T4
                                      14
      Furthermore, defendants argue that the court "sidestepped the

questionable notarization on the mortgage without holding a hearing," and its

assessment was erroneous. They argue that the March 4, 2016 certification was

unsigned and "vague and ambiguous" as to the notary's memory of what had

happened. Defendants claim that the notary's stamp was used to notarize the

mortgage when the notary was not present.

      In response to this argument, the court cited to the notary requirements set

forth under N.J.S.A. 46:14-2.1 and the presumption of validity once the notary

signs the certificate of acknowledgement. The court found that defendants failed

to rebut the presumption of validity as to the notarized signature and the

argument was "pure speculation."

      Defendants also question the authenticity of the note. The court made the

following finding:

                   Defendants claim that there are different versions
            of the [n]ote and thus the [c]ourt cannot rely on the
            [n]ote presented with this motion. However, after
            considering the arguments made by both parties, it is
            apparent that [d]efendants' claim is unsupported by the
            facts in the record. Defendants were clearly provided
            with copies of the [n]ote at different stages of its
            possession. A review of these copies show that one
            contained the indorsement of only the original lender
            while the other versions contain additional
            indorsements but not the allonge. However, [p]laintiff
            corrected this problem by clarifying that the original,

                                                                         A-4458-17T4
                                      15
            complete [n]ote does contain an allonge, and have
            submitted a complete version with the allonge attached
            along with its moving papers and the Hernandez
            [c]ertification. . . . Defendants have inspected the
            original [n]ote with the allonge and [p]laintiff has also
            brought it into this [c]ourt for further inspection by
            [d]efendants. There is a presumption of validity as to
            these documents. Garden State Bank v. Graef, 341 N.J.
            Super. 241, 245 (App. Div. 2001). None of the other
            "versions" of the [n]ote provided by [d]efendants differ
            on their face from the copy plaintiff submitted. Thus,
            it is reasonable to conclude that the different version of
            the [n]ote are from various stages of assignment of the
            loan. In fact, it is also reasonable to conclude that the
            allonge was omitted from the discovery submission.
            When the [c]ourt observed the original [n]ote submitted
            by [p]laintiff at oral argument, this version too had an
            allonge attached. Accordingly, there is no material
            question of fact that the [n]ote submitted by [p]laintiff
            in support of its motion for summary judgment is the
            original and only [n]ote in connection with this loan.

      The court provided a thorough analysis of the issues raised by defendants

in a lengthy thirty-two-page opinion. The court's findings of fact are supported

by the record and it did not err in granting plaintiff's motion for summary

judgment. We affirm substantially for the reasons set forth in that September 1,

2017 opinion.

      Affirmed.




                                                                         A-4458-17T4
                                       16